Case 19-19137   Doc 138   Filed 11/10/20 Entered 11/12/20 09:40:32   Desc Main
                           Document     Page 1 of 4
Case 19-19137   Doc 138   Filed 11/10/20 Entered 11/12/20 09:40:32   Desc Main
                           Document     Page 2 of 4
Case 19-19137   Doc 138   Filed 11/10/20 Entered 11/12/20 09:40:32   Desc Main
                           Document     Page 3 of 4
Case 19-19137   Doc 138   Filed 11/10/20 Entered 11/12/20 09:40:32   Desc Main
                           Document     Page 4 of 4
